Citation Nr: 1449444	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  14-15 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than November 4, 2010 for the award of service connection for mycoses fungoides, cutaneous T-cells.


REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.

The Board notes that, in addition to the paper claims file, the Veteran has a VA electronic claims file.  The documents in the electronic claims file have been reviewed.  They are either duplicative of evidence in the paper claims file or irrelevant to the issue on appeal, except for the DAV appeal brief.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1.  Service connection for skin rashes was denied in an unappealed March 1975 rating decision as a chronic skin disability was not found on examination.

2.  VA received the Veteran's claim for entitlement to service connection for mycoses fungoides on November 4, 2010; none of the correspondence or submissions received prior to this date may be construed as an informal claim for service connection for mycoses fungoides or as a claim to reopen the previously disallowed claim for service connection for a skin disability.  


CONCLUSION OF LAW

The criteria for an effective date earlier than November 4, 2010 for a grant of service connection for mycoses fungoides are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  The record reflects that VA sent to the Veteran all required notice in a December 2010 letter, prior to the rating decision on appeal.  This claim arises from the Veteran's disagreement with the effective date of the award assigned following the grant of service connection.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran.  VA associated all records provided by the Veteran with the claims file.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim for an earlier effective date; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II.  Effective Dates of Awards

The Veteran seeks an effective date earlier than November 4, 2010 for the award of service connection for mycoses fungoides.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2014).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).

It is noted that the Board has reviewed all of the evidence in the Veteran's claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an effective date earlier than November 4, 2010.  VA received a claim for mycoses fungoides on November 4, 2010 and the record includes no prior informal or formal claim for service connection for mycoses fungoides.

The Veteran argues that an earlier effective date is required because he had filed a claim for service connection for a skin disability in September 1974.  The record shows that that the Veteran's claim for service connection for a skin rash was denied in an unappealed March 1975 rating decision because no rash was found on the recent VA examination dated in December 1974.  The Board finds no basis for an earlier effective date based on the Veteran's September 1974 claim.  That claim was fully considered, denied, and unappealed by the Veteran.  Also, mycoses fungoides was not shown during the pendency of that claim or for many years after.  At the time of the 1974 original claim, the Veteran had not been diagnosed with any chronic skin disorder, to include mycoses fungoides.  As the Veteran did not appeal this decision, it became final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. § 20.1100. 

The first correspondence that can be construed as a claim to reopen the previously disallowed claim for service connection for a skin disability (or in the alternative, an original claim for service connection for mycoses fungoides), is the Veteran's November 2010 claim for service connection for mycoses fungoides.  In reaching this conclusion, the Board has carefully considered whether any of the post service VA treatment records may be construed as an informal claim for benefits based on skin disability to include mycoses fungoides.  In August 1990, VA received from the Veteran a copy of VA notice letter concerning Agent Orange disability compensation from the National Veterans Legal Services Project along with medical records from the US Naval Hospital in Okinawa date stamped in December 1989 showing diagnosis for T-cell lymphoma (mycoses fungoides).  The next correspondence from the Veteran dated in December 1997 involved notice that he suffered a stroke, and a follow-up letter dated in February 1998 indicated that he believed stroke was secondary to service-connected heart disability.  Next, on November 4, 2010 VA received a claim for service connection for "ischemic heart disease, skin rash over entire body due to exposure to Agent Orange."  In support of the claim for an earlier effective date, the Veteran submitted a copy of VA tissue examination dated in September 1985 showing that the Veteran had "more than a 20 year history of chronic round scaly lesions."  Tissue biopsy revealed mycoses fungoides.  A VA dermatology note dated in September 1985 reflects that the Veteran was seen at the VA hospital (Fort Miley) in September 1985 and diagnosed with mycoses fungoides.  A VA treatment note dated in January 1986 reflects "known mycoses fungoides.  Post treatment course of topical Carmustine - completed six weeks ago,"

The evidence clearly shows that the Veteran had been formally diagnosed with mycoses fungoides as early as September 1985.  However, there is no claim "specifying the benefit sought" received within one year from the date of such diagnosis or treatment.  38 C.F.R. § 3.157(b)(1).  Likewise, the medical evidence submitted in August 1990 showing pathology findings for mycoses fungoides in December 1989 was not followed by a claim "specifying the benefit sought" until November 4, 2010, more than one year after the VA medical records showing the disability.  Therefore, an effective date corresponding to either December 1989 or August 1990 is not warranted.

The Board acknowledges that the Veteran's disability may have predated the formal diagnosis and that his history of skin rash may have been early stage fungoides.  However, ultimately, a claim indicating the benefit sought or a claim to reopen the previously disallowed claim for service connection for a skin disability was not received by VA until November 4, 2010.  There is no evidence of record, prior to November 4, 2010, which can reasonably be construed as a claim, informal or formal, for mycoses fungoides or a claim to reopen the previously disallowed claim for a skin rash.  Therefore, because the effective date is the earliest of date of claim or date entitlement arose, the effective date of the grant of service connection for mycoses fungoides is the date the VA received the current claim, November 4, 2010.

The Veteran also argues that an earlier effective date is required because a total disability rating based on individual unemployability (TDIU) has been in effect from October 1977.  The Veteran's reasoning is unclear here.  While the record shows that the Veteran has been in receipt of TDIU since October 1977, this award was predicated on arteriosclerotic and hypertensive cardiovascular disease.  Records associated with this claim and prior to the award for TDIU are silent for skin disorder to include mycoses fungoides.  Therefore, the assertion that the award of TDIU since 1977 establishes a date of claim for mycoses fungoides is without merit.

Accordingly, the claim is denied.  Because the evidence is not roughly in equipoise, the benefit-of-the-doubt does not apply.  38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An effective date earlier than November 4, 2010 for a grant of service connection for mycoses fungoides is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


